            Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 1 of 9

                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

                                                               CIVIL ACTION
                 Elba del Pozo-Robles                          Case No. 3:18-cv-2000
                       Plaintiff                               Employment Discrimination
                           v.                                     • GENDER/SEX
   Dr. Juan A. Hernandez Rivera Law Offices, C.S.P.               • AGE(ADEA)
     d/b/a Juan A. Hernandez Rivera Law Offices                Demand for Jury Trial
                      Defendant



                                         COMPLAINT

                                       INTRODUCTION

       1.      Plaintiff Elba del Pozo-Robles brings this civil action pursuant to Title VII of the

Civil Rights Act and the Age Discrimination in Employment Act, to remedy acts of employment

discrimination perpetrated against her. Plaintiff contends unlawful acts of discrimination because

of her age and gender were perpetrated against her by defendant Dr. Juan A. Hernandez Rivera

Law Offices, C.S.P. d/b/a Juan A. Hernandez Rivera Law Offices. (Hereinafter “Defendant”)

which led to her unlawful termination of employment.

       2.      Plaintiff was subjected to workplace discrimination because of her age and gender,

while similarly situated male and under protected age employees were treated more favorably by

her employer. Similarly situated male employee Cesar Cruz-Fernandez was kept working, was

assigned tasks performed by plaintiff and upon her termination, took the place of plaintiff in work

assignments. Various employees under protected age group were not terminated and kept working.

       3.      Plaintiff respectfully asks the Court to find defendant in violation of Federal

Antidiscrimination Laws, specifically Title VII of the Civil Rights Act, the Age Discrimination in

Employment Act, and Puerto Rico laws, and to award the relief requested below. Defendant

violated her rights under Federal and Puerto Rico law, and plaintiff seeks what is fair and just,

compensatory, punitive damages, and attorney fees.




                                                1
             Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 2 of 9

                                             JURISDICTION

        4.      This Honorable Court has original jurisdiction over Plaintiff’s federal claims set

forth in this complaint pursuant to 28 U.S.C. §1331 (federal question), and pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §2000e-2, and Age Discrimination in Employment Act

of 1967, as amended (“ADEA”), as codified 29 U.S.C. §§621-634 (amended in 1984, 1990, the

Age Discrimination in Employment Amendments of 1986, Pub. L. No. 99-592, the Civil Rights

Act of 1991, Pub. L. No. 102-166), and this Court may also exercise supplemental jurisdiction

over Plaintiff’s state law claims under 28 U.S.C. §1367 (a) because those arise from the same

nucleus of operative facts as Plaintiff’s federal claims.

        5.      Venue properly lies before this Court under 28 U.S.C. §1391(b) and 42 U.S.C.

Section 2000e-5(f) (3), as plaintiff was employed in Puerto Rico. The plaintiff is a resident of the

Commonwealth of Puerto Rico and the acts and/or omissions giving rise to Plaintiff’s claim have

occurred in this district. A substantial part of the events giving rise to this suit arose on defendant’s

premises, located in the Commonwealth of Puerto Rico. Accordingly, under 29 U.S.C. §1391 (b)

(2), venue lies in this judicial district.

        6.      Prior to filing this lawsuit, plaintiff filed a charge with the U.S. Equal Employment

Opportunity Commission (“EEOC”), where she charged defendant with discrimination based on

age and gender/sex. The charge placed defendant on notice of claims under Federal employment

statutes. She received a Notice of Right to Sue, dated September 28, 2018.

                                               PARTIES

        9.      Plaintiff Elba del Pozo Robles (“Elba”) is a citizen of Bayamon, Puerto Rico and

at all relevant times was employed by defendant in the Commonwealth of Puerto Rico. At all times

relevant, she was also assigned to work as Attorney for the defendants and worked under direct

supervision of Juan A. Hernandez Rivera. She resides in the judicial District of Puerto Rico.

Plaintiff’s mailing address is Urb. Rio Hondo I, Calle Rio Bayamon H 8, Bayamon, Puerto Rico

00961, with telephone number (787) 634-1607.

                                                   2
          Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 3 of 9

       10.     Defendant Dr. Juan A. Hernandez Rivera Law Offices, C.S.P. d/b/a Juan A.

Hernandez Rivera Law Offices (“Defendant”) is a for-profit professional corporation registered

with the Puerto Rico Department of State, registration no. 3691. Its registered resident agent is

Juan A. Hernandez Rivera, with mailing address PO Box 367059, San Juan, PR 00936-7059, and

physical address Urb. Santa Rosa, 51-44 Ave. Main, Bayamon, PR 00959-6636. At all relevant

times, the plaintiff was supervised by defendant and worked under direct supervision of Juan A.

Hernandez Rivera, who treated her unfavorably because of her age and her gender. Defendant is

vicariously liable for plaintiff’s supervisors’ unlawful actions and omissions.

       11.     Plaintiff reserves de right to amend this Complaint, if necessary, to include other

employer’s supervisors and/or entities that could be held vicariously liable for defendant’s actions.

       12.     Defendants are employees, agents, supervisory personnel and were, at all times

material to this Complaint, acting in the course and scope of employment. Defendants participated

in and/or directed the unlawful violations alleged herein or knew of the violations and failed to act

to prevent. All individual defendants are jointly liable for monetary damages alleged herein.

                                   FACTUAL ALLEGATIONS

       13.     Plaintiff Elba Del Pozo Robles, a female employee, was employed by defendant

Dr. Juan A. Hernandez Rivera Law Offices, C.S.P. d/b/b Juan A. Hernandez Rivera Law Offices

on November 25, 2002. She worked for defendant for approximately fifteen (15) years. At all

relevant times related to the acts of discrimination alleged in this Complaint, she was over forty

(40) years of age. She held the position of Attorney and reported to Juan A. Hernandez Rivera.

       14.     On December 22, 2017, plaintiff was placed on indefinite work suspension without

pay. While similarly situated male employee Cesar Cruz-Fernandez kept his employment and was

not put on indefinite work suspension. Plaintiff was treated differently than Cesar Cruz, because

of her gender. She was subjected to adverse employment action by the defendant.

       15.     On January 12, 2018, plaintiff was subject to unlawful termination of employment.

       16.     Defendant relied on a pretextual excuse alleging a reduction in personnel.

                                                 3
            Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 4 of 9

       17.     Defendant, however, retained employed less experienced, younger (under PAG)

employees, including similarly situated male employees.

       18.     Similarly situated male employee Cesar Cruz-Fernandez, who is approximately 10

years younger than the plaintiff, under her protected age group, and was hired by defendant after

the plaintiff, who worked for defendant approximately five years less than the plaintiff and has

less experience, was kept employed by defendant with full-time employment, regular schedule and

benefits.

       19.     Shortly after plaintiff’s January 12, 2018, termination of employment, defendant

rehired under protected age group employee and attorney Joelys Hernandez, who is approximately

fifteen (15) years younger than the plaintiff and is less experienced.

       20.      Defendant unlawfully discriminated against the plaintiff by selectively keeping

employed similarly situated male employees and selectively rehiring under plaintiff’s protected

age group employees. Defendant failed to notify plaintiff of rehiring option nor request she returns.

       21.     Defendant has a history of treating male employees better than female employees.

Back on August 2015, employees 40-hour workweek schedule was reduced to a 24-hour schedule.

On January 2017, defendant selectively placed similarly situated male employee Cesar Cruz on a

full-time work schedule. While plaintiff was kept with the reduce work-schedule.

       22.     Defendant failed to treat the plaintiff gender neutral, and selective sought to exclude

her from the workplace, while treating a similarly situated male employee better and allowing the

less experienced employee to remain working, and/or selectively rehiring them.

       23.     At all relevant times, plaintiff was qualified for her position and defendant had the

need for her services. Shortly after plaintiff’s unlawful termination of employment, similarly,

situated male employees and under her protected group employees were assigned to take on

matters previously handled by the plaintiff. Defendant had the need for plaintiff’s services.




                                                 4
          Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 5 of 9

       24.     The employer’s alleged reason for her indefinite unpaid work suspension and later

unlawful termination of employment was a pretext for age and gender discrimination. Defendant

had the need for her services yet treated her less favorably because of her age and/or her gender.

       25.     The plaintiff suffered willful sex-based/gender discrimination in the workplace

because she was treated unfavorably by the employer, because she was a woman. She was treated

less favorably than her male counterparts. Defendant broke the law by allowing a similarly situated

male employee to continue working and take on tasks and matters assigned to the plaintiff. Plaintiff

had worked longer for defendant and had greater experience, yet she was not treated equally.

                                      Administrative Exhaustion

       26.     Plaintiff filed an EEOC Complaint charging defendant with age and gender

discrimination. The EEOC issued a Notice of Right to Sue, and the Plaintiff has filed this civil

action within 90 days of her receipt of Agency’s notice. Accordingly, plaintiff has exhausted

administrative remedies pursuant to 42 U.S.C. §2000e-5 and this Complaint is properly filed. The

Plaintiff comes before this Court to seek what is deemed to be fair and just, thru reasonable

compensation for her damages as a result of her employer’s unlawful work practices.

                                      CAUSES OF ACTIONS

       COUNT I: Gender Discrimination/Violation of Title VII of the Civil Right Act

       27.     The foregoing paragraphs are realleged and incorporated by reference herein.

       28.     Defendants’ conduct as alleged at length herein constitutes discrimination based on

gender in violation of Title VII. The stated reason for defendant’s actions were not the true reasons,

but instead were pretext to hide defendant’s discriminatory animus.

       29.     Defendant’s conduct constitutes a violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000 et seq. Title VII prohibits employers from discriminating against an

employee on the basis of her gender and also prohibits retaliation against an employee who asserts

her rights under the law. Title VII also prohibits workplace disciplinary practices that may have a



                                                  5
          Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 6 of 9

disproportionate impact on a protected group of people, including females. Defendant’s conduct

violates statutory prohibition of employment retaliation. 29 USCA §215 (a) (3).

       30.     Defendants failed to timely incorporate the plaintiff back to work.

             COUNT II: Violation of the Age Discrimination in Employment Act
                                (29 U.S.C.A. §621 et. seq.)

       31.     Plaintiff re-alleges and incorporates by reference all the preceding paragraphs and

allegations contained in the previous paragraphs as if fully set forth herein at length.

       32.     The Age Discrimination in Employment Act, as amended (“ADEA”), 29 U.S.C.A.

§621et. seq., makes it illegal to discriminate against qualified persons at work because of their age.

The plaintiff was over forty (40) years of age at the time of the adverse employment action.

       33.     During plaintiff’s involuntary exclusion from work, employees who were much

younger and with less experience, who were outside plaintiff’s protected age group, were allowed

to continue performing plaintiff’s work. Defendant’s reason for adverse employment action is a

pretext to conceal employer’s animus to engage in age discrimination.

       34.     Defendant discriminated against the plaintiff on the basis of her age.

       35.     Defendants are jointly and severally liable.

                 COUNT III: Violation of Commonwealth of Puerto Rico Laws

       36.     Plaintiff re-alleges and incorporates by reference all the preceding paragraphs and

allegations contained in the previous paragraphs as if fully set forth herein at length.

                                          Gender Discrimination

       37.     Puerto Rico’s Act No. 100, approved on June 30, 1959, as amended, is Puerto

Rico’s Employment Anti-Discrimination Act (“Ley Contra el Discrimen en el Empleo”). It

prohibits discrimination by the employer based on an employee’s gender. 29 L.P.R.A. §146.

Specifically, it prohibits employers from taking adverse action against an employee because of her

sex, with regards to the terms and conditions of employment, refusing to keep or reincorporate




                                                  6
          Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 7 of 9

employee into a job, willful deprivation of employment and/or taking adverse actions that

negatively affect employment status. It also creates a presumption.

                                            Age Discrimination

       38.     Puerto Rico’s Act No. 100, approved on June 30, 1959, as amended, is Puerto

Rico’s Employment Anti-Discrimination Act (“Ley Contra el Discrimen en el Empleo”). It

prohibits discrimination by employer based on an employee’s age. 29 L.P.R.A. §146. Specifically,

it prohibits employers from taking adverse action against an employee because of her age, with

regards to the terms and conditions of her employment, refusing to keep or reincorporate employee

into her job, willful deprivation of employment and/or taking adverse actions that negatively affect

her employment status. It also creates a presumption against the employer. In this case, the plaintiff

belonged to a protected class of employees over 40 years of age, she was qualified for her job,

unlawfully deprived of her job and was replaced by a young person outside of her protected class.

                                        Wrongful Termination

       39.     The foregoing paragraphs are realleged and incorporated by reference herein.

       40.     The defendant’s conduct as alleged at length herein constitute wrongful termination

of plaintiff’s employment. In the absence of a justifiable cause, the stated reasons for defendant’s

conduct were not the true reasons, but instead pretext to hide defendant’s discriminatory animus

to remove the plaintiff because of her age and gender.

       41.     Puerto Rico’s Act No. 80, approved on May 30, 1976, as amended, prohibits

employer’s wrongful termination without just cause in the Commonwealth of Puerto Rico. 29

L.P.R.A. §185a. The employer sought to eliminate the plaintiff. In addition, the alleged misconduct

fails to meet the justified standard by the law, which is repeated misconduct or a pattern of

misconduct which demonstrates disregard for company policies, and Courts have upheld that a

single event, absent grave consequence, should not trigger termination. Defendant continued

operating and continued handling matters previously assigned to plaintiff, with young employees.



                                                  7
           Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 8 of 9

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that this Honorable Court declares that

Defendant’s conduct was illegal and in violation of legal statutes herein identified, and that it grants

Plaintiff the following remedies:


        A. That this Honorable Court issues a Declaratory Judgment declaring that Defendant’s
            actions and/or omissions violate applicable law.
        B. That this Honorable Court award Plaintiff all loss benefits, and other equitable relief.
        C. That this Honorable Court enjoins Defendant from engaging in additional
            discrimination and retaliation against the Plaintiff.
        D. That this Honorable Court award compensatory and general damages in the amount
            of $1,000,000.00 against all Defendants sued in their individual and/or representative
            capacities, for the Plaintiff, or an amount to be determined according to proof during
            the trial, as a remedy for the mental and emotional distress and discomfort that
            Plaintiff suffered, as provided by laws of the United States and the Commonwealth.
        E. That this Honorable Court award exemplary and punitive damages in the amount of
            $1,000,000.00 against all Defendants sued in their individual and/or representative
            capacities, or an amount to be determined at trial, in light of Defendant’s willful,
            wanton, and malicious acts with conscious disregard and indifference to her rights.
        F. That this Honorable Court award Plaintiff her costs, expenses, and attorney’s fees.
        G. Pre-judgment interest; and as indicated above, the Plaintiff seeks compensatory
            damages, statutory damages, punitive damages, injunctive relieve and any other relief
            this Court deems equitable, just and appropriate.

                                             JURY DEMAND

    Plaintiff respectfully requests a jury trial on all issues triable to a jury.

In San Juan, Puerto Rico, on this 22st. Day of December 2018.

                                                 Respectfully submitted,

                                                 /S/ Humberto Cobo-Estrella
                                                 Humberto Cobo-Estrella, Esq.
                                                 USDC-PR230108
                                                 PO Box 366451
                                                 San Juan, Puerto Rico 00936-6451
                                                 Tel. (787) 529-7140
                                                 Email: hcobo@hcounsel.com

                                                    8
          Case 3:18-cv-02000-JAG Document 1 Filed 12/22/18 Page 9 of 9

                                 CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading was filed electronically. Notice of this filing

will be sent to all parties for whom counsel has entered an operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system. I further certify that a copy of

the foregoing pleading will be served upon all parties for whom counsel has not yet entered an

appearance electronically.

                                               /S/ Humberto Cobo-Estrella, Esq.
                                                   Attorney for the Plaintiff




                                                  9
